Order, Supreme Court, New York County (Marcy Friedman, J.), entered on or about July 17, 2000, which, in a proceeding pursuant to CPLR article 78 to annul a determination of the respondent Board of Collective Bargaining of the City of New York (Board), denied respondents’ application to dismiss the petition as time barred, unanimously affirmed, without costs.
As limited to the facts in this record, Supreme Court properly found that respondent Board had created an ambiguity as to the date the challenged determination became final and binding by mailing a courtesy copy of a decision to the City’s Office of Labor Relations (OLR) after an initial copy of the decision had been delivered, and after the OLR inquired as to whether the initial decision contained the final version of a dissent submitted by two members of the Board. The ambiguity ere*145ated by the Board should be resolved against it where, as here, it would otherwise result in petitioner being denied its day in court (see, Mundy v Nassau County Civ. Serv. Commn., 44 NY2d 352, 358). Accordingly, Supreme Court correctly ruled that the statutory period for filing the petition did not begin to run until the second decision had been delivered. Concur— Williams, J. P., Andrias, Wallach, Lerner and Saxe, JJ.